EXHIBIT AA
                      *EXCLUSIVE* Beyonce and Blue Ivy seen leaving an event in L.A. - set number BGUS_1465072 - 10 images




                                Help          Search          History          Titles            Start owr



 Public Catalog
 Copyright Catalog (1978 to present)
 Search Request: Left Anchored Title = *EXCLUSIVE* Beyonce and Blue Ivy seen leaving an event in L.A.
 Search Results: Displaying 1 of 1 entries



                                                                                        i
                  *EXCLUSIVE* Beyonce and Blue Ivy seen leaving an event in L.A. - set number...

               Type of Work: Visual Material
 Registration Number / Date: VA0002136885 / 2019-01-28
            Application Title: *EXCLUSIVE* Beyonce and Blue Ivy seen leaving an event in L.A. - set number
                               BGUS_1465072 - 10 images
                        Title: *EXCLUSIVE* Beyonce and Blue Ivy seen leaving an event in L.A. - set number
                               BGUS_1465072 - 10 images. [Group registration of published photographs. 10
                               photographs. 2019-01-24 to 2019-01-24]
                  Description: 10 photographs : Electronic file (eService)
        Copyright Claimant: BackGrid USA, Inc., Transfer: By written agreement. Address: 700 N. Pacific Coast
                               Highway, Suite 200, Redondo Beach, CA, 90277, United States.
            Date of Creation: 2019
     Publication Date Range: 2019-01-24 to 2019-01-24
  Nation of First Publication: United States
  Authorship on Application: Jose Hernandez Duran; Domicile: United States. Authorship: photographs.
             Copyright Note: Regarding title information: Deposit contains complete list of titles that correspond to the
                               individual photographs included in this group.
                               Regarding group registration: A group of published photographs may be registered on one
                               application with one filing fee only under limited circumstances. ALL of the following are
                               required: 1. All photographs (a) were created by the same author AND (b) are owned by
                               the same copyright claimant AND (c) were published in the same calendar year AND 2.
                               The group contains 750 photographs or less AND 3. A sequentially numbered list of
                               photographs containing the title, file name and month of publication for each photograph
                               included in the group must be uploaded along with other required application materials.
                               The list must be submitted in an approved document format such as .XLS or .PDF. The
                               file name for the numbered list must contain the title of the group and the Case Number
                               assigned to the application.
                Photographs: Published in January 2019 (10 photographs): 18561677, 18561678, 18561679, 18561680,
                               18561681, 18561682, 18561683, 18561684, 18561685, 18561686
                      Names: Duran, Jose Hernandez
                               BackGrid USA, Inc.




                                                Save, Print and Email (Help Page)

                       Select Download Format I Full Record                 .:I Format for Print/Save I
                       Enter your email address: [                                                         I�
                                                                                                            Email




                                             Help Search History Titles Start Over


2019-02-05 09:01:32                                                                                                          Page 1 of 2
                    *EXCLUSIVE* Beyonce and Blue Ivy seen leaving an event in L.A. - set number BGUS_1465072 - 10 images
Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions (FAQs) about Copyright |
Copyright Office Home Page | Library of Congress Home Page




2019-02-05 09:01:32                                                                                                        Page 2 of 2
